DETAILED ACTION
	Claims 45-65 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Election/Restriction
	In the interest of compact prosecution, new claim 65 is not withdrawn.  Specifically, Group II is rejoined with Group I as set forth in the Office Action dated 07/06/2020.  The remainder of the restriction and species election requirements set forth in the Office action dated 07/06/2020 remains of record.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
	Claim 61 is objected to because of the following informalities:  
	Claim 61 recites SEQ ID NO: 4 in parenthesis.  SEQ ID NO: 4 is considered to be a positive limitation of claim 61 and should therefore not be recited in parenthesis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 65 recites a “method of improving one or more performance parameters of an animal, comprising administering to the animal the animal feed of claim 45.”  The specification, page 10, lines 33-37, has the following limiting definition:
Performance parameters: the term "performance parameters" means one of more of the  terms selected from the list consisting of body weight gain, European Production Efficiency Factor (EPEF), European Production Efficacy Factor (EFF) and FCR. The term "improving one or more  performance parameters" means that there is an increase in body weight gain, an increase in European Production Efficiency Factor (EPEF), an increase in European Production Efficacy  Factor (EFF) and/or a decrease in FCR in one or more animals.
	
	As such, improving one or more performance parameters as recited in claim 65 is defined to be a specific improvement in one or more of “body weight gain, European Production Efficiency Factor (EPEF), European Production Efficacy Factor (EFF) and FCR.”  The term “FCR” is not defined in the specification and its meaning is ambiguous.  However, FCR may possibly mean “feed conversion ratio” which has an understood meaning in the art of cumulative feed intake divided by total weight gain. See Marcu et al. (The Influence of Genetics on Economic Efficiency of Broiler Chickens Growth, Animal Sci. Biotechnologies 46 (2013): 339-46), page 341, left column).  
	Based upon such an understanding of “FCR,” a “decrease in FCR in one or more animals” can only be determined in reference to another feeding regimen.  That is, a decrease in FCR cannot be determined relative to animals that are not fed since any value of FCR implies that some non-zero amount of feed is converted to weight gain by an animal.  However, claim 65 does not set forth any comparison feeding to which a potential embodiment of claim 65 can be compared to determine if observed “FCR” for any potential embodiment of claim 65 is a “decrease in FCR.”  That is, a “decrease in FCR” can only be determined by reference to a FCR value from a comparative feeding; however, how such a comparative FCR value is determined to judge a “decrease in FCR” is not defined by claim 65 or by the specification such that “a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement [such that] a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” MPEP 2173.02(II).
	Similarly, the meaning of “European Production Efficiency Factor (EPEF)” and “European Production Efficacy Factor (EFF)” is not defined in the specification such that the meanings of these terms are ambiguous.  Marcu et al., page 341, left column, sets forth the following definition of EPEF:

    PNG
    media_image1.png
    141
    706
    media_image1.png
    Greyscale

	; however, the specification does not set forth that EPEF is limited to this meaning and there may be other alternative calculations for EPEF. The definition of EPEF provided by Marcu et al. includes “FCR” as discussed above. Similar to a decrease in “FCR” as discussed above, any increase in “EPEF” can only be determined by reference to a EPEF value from a comparative feeding; however, how such a comparative EPEF value is determined to judge an “increase in EPEF” is not defined by claim 65 or by the specification such that “a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement [such that] a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” MPEP 2173.02(II).
The term “European Production Efficacy Factor (EFF)” is not defined in the specification and this term does not appear to be a term that is used in the prior art or has an understood meaning in the prior art.  Since “one or more performance parameters” as recited in claim 65 is defined in the specification to expressly include an increase in “European Production Efficacy Factor (EFF),” a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement [such that] a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate” in the absence of any defined meaning or method of calculating EFF.  MPEP 2173.02(II).
 	In claim 61, claim 61 recites the motif sequence GXK[V/T][I/V]X[N/S]MSLG (SEQ ID NO: 4).  However, SEQ ID NO: 4 (as defined in the Sequence Listing) and the motif GXK[V/T][IN]X[N/S]MSLG do not match with the none matching positions underlined as follows:
1 2 3 4   5   6    7  8    9 10 11 12 (position)
T G X K [V/T][I/V] X [N/S] M  S  L  G  (sequence stated in claim 61)
T G X K  V   [I/V] X  X    M  S  L  G  (SEQ ID NO: 4)
	That is, SEQ ID NO: 4 as defined in the Sequence Listing requires position 5 to be Val while the sequence recited directly in claim 61 allows for Val or Thr at position 5. SEQ ID NO: 4 as defined in the Sequence Listing defines position 8 as being any amino acid and the sequence directly stated in claim 61 requires position 8 to be Asn or Ser.  Further, field <223> of SEQ ID NO: 3 of the Sequence Listing states “Conserved motif TGXKV[I/V]XXMSL,” which does not match the sequence directly recited in claim 61.  Due to the conflict between the motif sequence GXK[V/T][I/V]X[N/S]MSLG and SEQ ID NO: 4 of the Sequence Listing, there is substantial confusion regarding what motif sequence embodiments of claim 61 are required to comprise such that an ordinarily skilled artisan cannot interpret the metes and bounds of the claim so as to understand how to avoid infringement. See MPEP 2173.02(II).  It is recommended that SEQ ID NO: 4 of the Sequence Listing be amended to be consistent with the motif sequence recited in claim 61.  It is further required that SEQ ID NO: 4 not be recited in parenthesis since SEQ ID NO: 4 is considered to be understood to be a positive limitation of claim 61 and should therefore not be recited in parenthesis.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 60 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n)(III) provides the following guidance:  
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed. 
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements. A dependent claim does not lack compliance with 35 U.S.C. 112(d) simply because there is a question as to the significance of the further limitation added by the dependent claim.

Claim 60 depends from independent claim 45 wherein claim 45 recites and requires “a polypeptide having protease activity, wherein the polypeptide has at least 95% sequence identity to SEQ ID NO: 1 or 2.  Dependent claim 60 a “fragment of SEQ ID NO: 1” or SEQ ID NO: 2 “wherein the fragment has protease activity and has at least 90% of the length of SEQ ID NO: 1” or SEQ ID NO: 2, respectively.
Claim 60 is considered to recite as an embodiment of claim 60 a fragment with protease activity having as low as 90% identity to SEQ ID NO: 1 or SEQ ID NO: 2 which indicates a total of 10% of amino acid residues from the N- and/or C-termini of SEQ ID NO: 1 or 2, respectively, removed or deleted.  Such fragment species with 10% of terminal residues removed can have at most 90% sequence identity to SEQ ID NO: 1 or 2.  For example, SEQ ID NO: 1 has 314 amino acid residues and SEQ ID NO: 2 has 311 amino acid residues wherein removal of 31 amino acid residues from the termini of these sequences to produce a fragment with 90% of the length of SEQ ID NO: 1 or 2 can at most match 283 of 314 amino acid residues for SEQ ID NO: 1 (90% sequence identity) and 280 of 311 amino acid residues for SEQ ID NO: 2 (90% sequence identity).   
For these reasons, claim 60 omits the required claim limitation of claim 45 (from which claim 60 depends) requiring at least 95% sequence identity to SEQ ID NO: 1 or 2 and replaces such limitation with a different claim limitation of a fragment being 90% of the length of SEQ ID NO: 1 or 2, which does not satisfy the requirements for proper dependency set forth in MPEP 608.01(n)(III).
It is noted that the specification, page 8, lines 16-21, has the following limiting definition for “fragment”:

    PNG
    media_image2.png
    150
    630
    media_image2.png
    Greyscale

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 45-59, 61, 64 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caine et al. (Effect of protease treatment of soybean meal on content of total soluble matter and crude protein and level of soybean trypsin inhibitors, Animal Feed Sci. Technol. 71 (1998): 177-83) further in view of Weber et al. (WO 2009/019157 A1), and Benie et al. (U.S. 2015/0329844 A1) as evidenced by Svendsen et al. (U.S. 2004/0209343 A1). A machine translation of Weber et al. is provided and cited herein.
Caine et al., page 177, teach:
Raw soybeans have a high content of antinutritional factors (ANF), especially soybean trypsin inhibitors (SBTI), which are partially inactivated during the solvent-extraction and toasting process (Marty, 1994). The remaining soybean meal is a high quality source of protein. Pre-treatment of soybean meal with protease may increase the proportion of soluble crude protein (CP), thereby, potentially increasing protein digestibility in young pigs. However, the utilization of nutrients and energy by young pigs fed diets containing soybean meal may be affected by the residual ANF (Tamminga et al., 1995). Schulze (1994) reported increasing flows of nitrogen (N) at the terminal ileum of 13 kg pigs fed a cornstarch-based soya concentrate diet with increasing levels of purified SBTI. The residual SBTI in soybean meal are proteins and, therefore, likely susceptible to degradation by proteases. Other ANF which contain protein such as antigenic soybean proteins (glycinin and β-conglycinin) or soy lectins are also likely to be partly inactivated by protease treatment. The effects of in vitro incubation of soybean meal with protease under different conditions of temperature and pH on the content of total soluble matter and CP and the level of SBTI were evaluated.
All in vitro incubation conditions were performed in quadruplicate using 25×150 mm culture tubes. Eighteen different incubation conditions of temperature, pH and Bacillus subtilis subtilisin-protease (Finnfeeds International) were evaluated. Conditions were as follows: Water bath temperatures of 40 and 50°C; incubation solutions with pH 3, 4.5 and 6 and protease concentrations of 0, 0.2 and 1.0 mg g−1 soybean meal. Five g of dehulled solvent-extracted and toasted soybean meal (537.2 g CP kg−1, dry matter basis), obtained from a commercial supplier, were weighed into the culture tubes and 20 ml of previously-prepared incubation solutions added. The incubation solutions were prepared using deionized water adjusted to pH using 6N HCl to which protease was added. The contents were thoroughly mixed before placing the culture tubes in a temperature-controlled water bath for 16 h. At least once during the incubation period the tubes were mixed again.
That as, the raw soybeans taught by Caine et al. are an animal feed comprising a protein source.  Further, the “cornstarch-based soya concentrate diet” containing such soybean protein material contains a carbohydrate source wherein starch is a carbohydrate.
As shown in Table 1 of Caine et al., soybean meal treated with 1.0 mg/g subtilisin protease has greatly increase soluble crude protein (CP) compared to the non-protease treated soybean meal wherein the amount of soluble CP is significantly higher at treatment at 50[Symbol font/0xB0]C than at 40[Symbol font/0xB0]C, which indicates the activity of subtilisin protease is temperature sensitive.
However, Caine et al. do not teach a subtilisin protease having 100% identity to recited SEQ ID NO: 2 or at least 99% identity to SEQ ID NO: 1.
Wang et al., para. [0002], teach “The present invention relates to new proteases of the subtilisin type and adequately related proteins and their derivatives and their production and use.” “It also relates to washing and cleaning agents with these new subtilisin-type proteases, sufficiently related proteins and their derivatives, corresponding washing and cleaning processes and their use.” Wang et al., para. [0002].
“The use of an alkaline protease according to the invention for the production of food or animal feed.” Wang et al., para. [0190].  That is, Wang et al. is understood as teaching that the proteases discussed therein can be included in animal feed as the use of proteases in animal feed is otherwise understood in the prior art.
“One subject of the invention is therefore a protease comprising an amino acid sequence selected from the group consisting of a) amino acid sequence which corresponds to that in SEQ ID NO. 3 given amino acid sequence is at least 94.2% identical. b) Amino acid sequence corresponding to that shown in SEQ ID NO. 2 given amino acid sequence is at least 59% identical.” Wang et al., para. [0017]. “The protease found is therefore a new enzyme. All proteases which are at least 94.2% identical to SEQ ID NO.3 can therefore be included in the scope of protection. The length of this protease at the amino acid level is 36.5% identical to the established B. lentus alkaline protease (SEQ ID NO. 4, cf. also WO 97/21760 A1), again based on the mature enzyme.” Wang et al., para. [0031]. “The protease disclosed as SEQ ID NO.1 in US patent application US 2004/0209343 was identified as the closest enzyme described to this.” Wang et al., para. [0031].
SEQ ID NO: 3 of Weber et al. (Db) has greater than 97% identity with recited SEQ ID NO: 1 (Qy) as shown in the alignment below (306/314=97%).

    PNG
    media_image3.png
    558
    754
    media_image3.png
    Greyscale

SEQ ID NO: 3 of Weber et al. is a subsequence of SEQ ID NO: 2 of Weber et al.  SEQ ID NO: 2 of Weber et al. comprises an amino acid sequence 100% identical to recited SEQ ID NO: 1 with one mismatch at position 8.  As such, Weber et al. further teaches a protease having at least 99% identity with recited SEQ ID NO: 1.
“The protease disclosed as SEQ ID NO.1 in US patent application US 2004/0209343” discussed by Wang et al. has an amino acid sequence as shown in Fig. 1 of Wang et al. as is identical to recited SEQ ID NO: 2.
Caine et al. do not teach a subtilisin protease having 100% identity to recited SEQ ID NO: 2 or at least 99% identity to SEQ ID NO: 1.  However, as discussed, Caine et al. teach treatment of a soy-based animal feed with a subtilisin protease is beneficial for increasing soluble crude protein.  Further, Weber et al. teach that the proteases taught there, SEQ ID NO: 2 or SEQ ID NO: 3 of Weber et al. (over 99% identical to recited SEQ ID NO: 1) and SEQ ID NO.1 in US patent application US 2004/0209343 as shown in Fig. 1 of Weber et al. (identical to recited SEQ ID NO: 2) are suitable for use in animal feed.
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) Caine et al. teach the appropriateness of treating soy meal animal feed with a subtilisin protease (specifically Bacillus subtilis subtilisin-protease) in order to achieve the benefit of increased soluble CP as benefits the nutrition of animals (particularly young pigs) upon ingestion as an animal feed including treatment of such soy meal at a temperature of 50[Symbol font/0xB0]C and pH 6 with such subtilisin protease.  (2) Other subtilisin proteases suggested for use in connection with animal feeds including SEQ ID NO: 2 or SEQ ID NO: 3 of Weber et al. (over 99% identical to recited SEQ ID NO: 1) and SEQ ID NO.1 in US patent application US 2004/0209343 as shown in Fig. 1 of Weber et al. (identical to recited SEQ ID NO: 2) are suggested by Weber et al. as suitable for use in animal feed.  (3) As such, for these reasons, one of ordinary skill in the art could have substituted the Bacillus subtilis subtilisin-protease taught by Caine et al. with any of SEQ ID NO: 2 or SEQ ID NO: 3 of Weber et al. (over 99% identical to recited SEQ ID NO: 1) and SEQ ID NO.1 in US patent application US 2004/0209343 as shown in Fig. 1 of Weber et al. (identical to recited SEQ ID NO: 2) since Weber et al. directly suggest that the same proteases are appropriate for use in animal feeds.  That is, SEQ ID NO: 3 of Weber et al. and SEQ ID NO.1 in US patent application US 2004/0209343 as shown in Fig. 1 of Weber et al. are about 94% identical, wherein the same is “identified as the closest enzyme” to SEQ ID NOS: 2 and 3 of Weber et al., such that Weber et al. is considered to suggest that all of SEQ ID NOS: 2 and 3 of Weber et al. and SEQ ID NO.1 in US patent application US 2004/0209343 as shown in Fig. 1 of Weber et al. are suitable proteases for use in animal feeds.  (4) No additional findings are deemed to be necessary to explain a conclusion of obviousness.
For these reasons, at the time of filing the ordinarily skilled artisan at the time of filing would have been motivated to substitute the Bacillus subtilis subtilisin-protease taught by Caine et al. with any of SEQ ID NO: 2 or SEQ ID NO: 3 of Weber et al. (over 99% identical to recited SEQ ID NO: 1) and SEQ ID NO.1 in US patent application US 2004/0209343 as shown in Fig. 1 of Weber et al. within the methods of Caine et al. with a reasonable expectation of success in increasing crude CP in soy meal animal feed as compared to non-treatment of such animal feed.
Regarding a composition specifically having a composition comprising a polypeptide having protease activity identical to recited SEQ ID NO: 2 or having at least 99% identity to recited SEQ ID NO: 1, a formulating agent, a vitamin such as vitamin A and the polypeptide/protease formulated as a granule, Caine et al. do not specifically state how subtilisin protease is formulated other than stating that protease is added to an incubation solution.  However, several methods for treating an animal feed with a subtilisin protease are known in the prior art. Benie et al. teach “the use of proteases in animal feed (in vivo), and/or the use of such proteases for treating vegetable proteins (in vitro).” Benie et al., para. [0007]. “The present invention also relates to the use of the proteases of the invention in animal feed and a cleaning process, methods of producing animal feed compositions and detergent compositions, and animal feed compositions and detergent compositions.” Benie et al., para. [0019].  That is, Benie et al. further teach that proteases useful in detergent compositions and further known to be useful for inclusion in animal feed compositions as consistent with the teachings of Weber et al.
“In one embodiment, the treatment is a pre-treatment of animal feed or proteins for use in animal feed, i.e. the proteins are hydrolysed before intake.” Benie et al., para. [0338]. “[T]he animal feed additives of the invention contain at least one fat-soluble vitamin, and/or at least one water soluble vitamin, and/or at least one trace mineral, and/or at least one macro mineral and/or at least one amino acid.” Benie et al., para. [0342].  “Examples of fat soluble vitamins are vitamin A.” Benie e al., para. [0357]. “Examples of trace minerals are manganese, zinc, iron, copper, iodine, selenium, and cobalt.” Benie et al., para. [0359]. “Examples of amino acids which are used in animal feed are lysine, alanine, beta-alanine, threonine, methionine and tryptophan.” Benie et al., para. [0342]. “Further, optional, feed-additive ingredients are . . . a support may be used that may contain . . . 5-50% by weight of sugar and or starch” (i.e. a formulating agent). Benie et al., para. [0343]. “A feed or a feed additive of the invention may also comprise at least one other enzyme.” Benie et al., para. [0344].  “The enzyme may be added to the feed mix as a granule, which is optionally pelleted or extruded. The granule typically comprises a core particle and one or more coatings, which typically are salt and/or wax coatings.” Benie et al., para. [0367]. “Enzymes can be added as solid or liquid enzyme formulations. For example, for mash feed a solid or liquid enzyme formulation may be added before or during the ingredient mixing step. For pelleted feed the (liquid or solid) protease/enzyme preparation may also be added before or during the feed ingredient step. Typically a liquid protease/enzyme preparation is added after the pelleting step. The enzyme may also be incorporated in a feed additive or premix.” Benie et al., para. [0375]. “Alternatively, the protease can be prepared by freezing a mixture of liquid enzyme solution with a bulking agent such as ground soybean meal, and then lyophilizing the mixture.” Benie et al., para. [0377].  The preceding is considered as teaching that a polypeptide being a protease can be formulated as a granule.
Again, Caine et al. teach the in vitro treatment of animal feed being soy meal with a subtilisin protease and Benie et al. teach animal feed additives for use for in vitro treatment of animal feed to hydrolyze protein before intake by an animal.  Benie et al. expressly teach that such animal feed additives in addition including an appropriate protease include a formulating agent such as starch and a fat soluble vitamin such as vitamin A.  For these reasons, at the time of filing the ordinarily skilled artisan would have been motivated to treat soy meal as taught by Caine et al. with any suitable subtilisin protease (including SEQ ID NO: 2 or SEQ ID NO: 3 of Weber et al. (over 99% identical to recited SEQ ID NO: 1) and SEQ ID NO.1 in US patent application US 2004/0209343 as shown in Fig. 1 of Weber et al. (identical to recited SEQ ID NO: 2)) by application of a feed additive containing such suitable subtilisin protease, vitamin A and a formulating agent including starch, a mineral being iron, an amino acid being lysine and/or an additional enzyme, because Benie et al. expressly teach, suggest and motivate use of such a formulated feed additive as appropriate for treating animal feeds with a protease for in vitro treatment of the animal feed to hydrolyze protein analogous to the increase of soluble CP brought about by protease treatment taught by Caine et al.  Regarding recitation of “the polypeptide is formulated as a granule” in claim 45, Benie et al., paras. [0367]-[0377] directly indicate that a suitable protease be added to a feed mix as a granule wherein a “granule typically comprises a core particle and one or more coatings, which typically are salt and/or wax coatings.
Regarding claims 47 and 48, Caine et al, in discussing treatment of soy meal, teaches that pig can be fed a corn protease-treated soybean meal diet.”  Caine et al., page 182.  As such, at the time of filing, in addition to treatment of soy meal with an appropriate protease the ordinarily skilled artisan would have been motivated to treat a feed containing corn/maize (a carbohydrate) and soybean meal (a protein) because Caine et al. teach that the same is an appropriate feed to be treated with a protease.  That is, Caine et al. describe that any protease-treated soybean meal can be included in a “cornstarch-based soya concentrate diet” wherein cornstarch is a carbohydrate.  Caine et al., page 178. 
Regarding claim 61, all of SEQ ID NOS: 2 and 3 of Weber et al. and SEQ ID NO.1 in US patent application US 2004/0209343 as shown in Fig. 1 of Weber et al. have the motif recited in claim 61.
Regarding claim 65, one an ordinarily skilled artisan at the time of filing would have formed an animal feed having all of the features of claim 45 are discussed above. Further, at the time of filing an ordinarily skilled artisan would have been motivated to administer an animal feed according to claim 45 to an animal including pigs as taught by Caine et al.  Caine et al., page 182, report “Average daily gain was increased (P<0.05) during the first 7 days post-weaning period in three-weeks-old piglets fed the corn protease-treated soybean meal diet.”  As such, it is understood that provision of a corn protease-treated soybean meal diet in accordance with the teachings of Caine et al. results in body weight gain in piglets (which is an improved property as defined by the specification) that includes the formation of a corn protease-treated soybean meal diet containing a protease having at least 95% identity to recited SEQ ID NO: 1 or 2 and having a formulating agent and a vitamin in accordance with the teachings of Benie et al.  That is, feeding an appropriate amount of any animal feed to piglets with sufficient nutrition is fully expected to result in weight gain (which is an improved property as defined by the specification) as compared to not feeding (i.e. starving) the piglets.

Claim(s)s 45-65 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Caine et al., Weber et al. and Benie et al. as applied to claims 45-59, 61, 64 and 65 above, and further in view of O’Connell et al. (U.S. 2016/0160159 A1) as evidenced by Svendsen et al. (U.S. 2004/0209343 A1).
	For the reasons discussed above, the ordinarily skilled artisan at the time of filing would have been motivated to produce an animal feed additive as recited in claim 45 having a protease identical to recited SEQ ID NO: 2 or having at least 97% or at least 99% identity to recited SEQ ID NO: 1.  However, the previously cited prior art do no teach substitutions of recited SEQ ID NO: 2 as recited in claims 62 and 63.
Benie et al., para. [0019], and Weber et al. teach that protease utilized for detergent applications that are also appropriate for use in animal feed compositions.  O’Connell et al. teach protease variants of SEQ ID NO: 3 of O’Connell et al. that is identical to recited SEQ ID NO: 2 (and SEQ ID NO.1 in US patent application US 2004/0209343 as shown in Fig. 1 of Weber et al.), such protease variants having amino acid substitutions with improved properties for use in detergent compositions.  “[T]he inventors have found that protease variants containing one or more substitutions corresponding to the positions 171, 173, 175 or 179 of SEQ ID NO 3 have improved stability in detergent compared to a protease having the identical amino acid sequence of said variant but not having the substitution(s) at one or more of said specified positions or compared to a protease with SEQ ID NO: 3.” O’Connell et al., para. [0065].  O’Connell et al. provide several examples of combinations of substitutions including “S173P S175P F180Y T297P.” O’Connell et al., claim 26.  It is understood in the art that enzymes and proteases with improved stability are desirable in the art for many applicants include for use in animal feed additives.  See Benie et al., para. [0111], teaching “beneficial” properties including “thermostability, steam stability, pH properties, such as acid stability, etc.”  As such, at the time of filing the ordinarily skilled artisan in addition to being motivated to produce an animal feed as recited in claim 45 having a protease identical to recited SEQ ID NO: 2 would have been further motivated to utilize a variant of recited SEQ ID NO: 2 having substitutions known in the prior art to increase stability, including the combination of substitutions “S173P S175P F180Y T297P” as taught by O’Connell et al.  The ordinarily skilled artisan at the time of filing would have been motivated to do this because, as evidenced by Benie et al., improved stability of an enzyme or protease is desirable for many applications including for the treatment of animal feeds.
Regarding claim 60, O’Connell et al. further teach that fragments of the polypeptide of SEQ ID NO: 3 of O’Connell et al. (recited SEQ ID NO: 2) having protease activity are equivalent to the full-length sequence.  O’Connell et al., para. [0202]. As such, in addition to inclusion of a polypeptide identical to recited SEQ ID NO: 2 in an animal feed composition as recited in claim 45, an ordinarily skilled artisan at the time of filing would have been motivated to utilize a fragment of recited SEQ ID NO: 2, for example missing one acid residue from the N- or C-terminus, in such feed additives because O’Connell et al. teach that such fragments of recited SEQ ID NO: 2 having recited SEQ ID NO: 2 are equivalent or usable in place of the full-length of SEQ ID NO: 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 45-59, 61 and 64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product (i.e. a natural phenomenon) without significantly more. The claim(s) recite(s) a protease polypeptide that is a product found in nature. This judicial exception is not integrated into a practical application for the reasons set forth below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
Here, claims 45-59, 61 and 64 (herein, “the claims”) are directed towards a composition of matter such that step 1 is yes.  The specification describes all of recited SEQ ID NOS: 1-2 as S8 proteases as “the mature S8 protease” from various Bacillus species which are naturally-occurring Bacillus species. That is, the specification is interpreted as describing and admitting that a protease having a sequence identical to any of SEQ ID NOS: 1-2 is a naturally-ocurring product.  Further, Uniprot, Accession No. A0A182DWC8, 2017, www.uniprot.org, directly evidences that the protease having 100% identity to recited SEQ ID NO: 2 is produced by the naturally-occurring bacterium Bacillus sp. TY 145 and includes a motif recited in claim 61.  Uniprot, Accession No. A0A2N0ZEE9, 2018, www.uniprot.org, directly evidences that the protease having 100% identity to recited SEQ ID NO: 1 is produced by the naturally-occurring bacterium Bacillus horneckia.
Since the natural product (e.g. protease having SEQ ID NO: 1 or 2) recited in the claims is naturally-occurring, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.” It is noted that even if embodiments of the claims are directed towards polypeptides isolated or separated from the environment wherein the protease if found in situ in nature, such an isolated protein/enzyme is compared to is closest naturally occurring counterpart (e.g. a protease having SEQ ID NO: 1 or 2) to determine if it has markedly different characteristics.  Because there is no indication in the record that isolation of any of the recited protease polypeptides or combination with any other additional composition component as recited in the claims has resulted in a marked difference in structure, function, or other properties as compared to its counterpart, any composition or animal feed additive comprising a protease having SEQ ID NO: 1-2 is a product of nature exception within the meaning of Step 2A, prong 1.  See MPEP 2106.07(a)(I).  
Claims 58-59, 61 and 64 recite additional components selected from a vitamin (required by claims 45 and 50), a formulating agent or polyol (e.g. glycerol, starch) (required by claims 45 and 49), included protease polypeptide in form as a granule (claim 45), combination with plant based material such as maize or soybean meal including a with a carbohydrate (e.g. starch) (claims 45-48), additional enzymes (claim 64), minerals (claim 51), amino acids, etc. (claims 51, 52, 64), as recited which include further naturally-occurring products that fall within the product of nature exception of Step 2A, prong 1, such as vitamins, plant-based material (i.e. maize), glycerol, starch,  minerals, amino acids and additional enzymes.  However, none of these additionally recited components are described as imparting a markedly-different characteristic to any of the naturally-occurring products recited relative to their naturally-occurring counterparts.  
That is, there is no evidence of record that combination of any of the recited naturally-occurring protease of SEQ ID NO: 1-2 with any of a generic protein source, glycerol or starch, a vitamin, a mineral, an amino acid, an additional enzyme and/or maize or an additional carbohydrate source as recited in claims 45-52 and 64 changes the properties of the protease (e.g. stability or enzymatic properties) or properties of the protein source, glycerol, vitamin, mineral, maize, etc.  There is no evidence to record that additional formulating a composition having a generic protein source, glycerol or starch, a vitamin, a mineral, an amino acid, an additional enzyme and/or maize or an additional carbohydrate source containing any of the recited naturally-occurring proteases of SEQ ID NO: 1-2 in the physical form of a generic granule as recited in claim 45 changes the properties of the protease, vitamin, glycerol, mineral, maize, etc., as to result in a markedly different characteristic.  It is noted that the claims do not require that the protease be present in a manner such that any protein material is hydrolyzed.  There is no evidence of record that combination of the recited naturally-occurring protease of SEQ ID NO: 1-2, a generic protein source, glycerol and a vitamin with any mineral (e.g. boron, iron), maize, generic carbohydrate source and/or amino acid (e.g. lysine) as recited in the claims results in any specific chemical change or other markedly different characteristic for any of the protease, vitamin, glycerol, mineral, generic carbohydrate or protein source or amino acid. 
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
The claims do not recite any additional elements other than a protease having one of SEQ ID NO: 1-2 combined with further natural products as reviewed above. None of further presence of a generic protein source, generic carbohydrate source, glycerol, vitamin and/or mineral or any of the additionally recited components reviewed above integrate the natural product exception into a practical application, since the claims are not limited to use for any application.  Similarly, claim 45 reciting the protease polypeptide in a physical form of a generic granule does not integrate the natural product exception into a practical application, since the claims are not limited to use for any application.  
Regarding Step 2B for the claims, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).  Here, the claims do not recite any additional elements other than the natural-product protease as discussed above combined with other natural products and/or in the form of a granule or liquid as reviewed above.  However, addition of further natural products being vitamins, minerals, other enzymes, glycerol formulation of a polypeptide as a granule nor combination with any plant based material (maize and/or soybean meal and/or a generic carbohydrate source) to form an animal feed does not amount to more than the judicial exception of a natural product as discussed.  As discussed under the analysis of Step 2A, prong two, none of the additional features establish a specific application for the recited product of nature exception (i.e. the proteases recited in claim 45 formulated with additional natural products).  Further, Benie et al. (U.S. 2015/0329844 A1), as discussed above, evidence that it is routine and conventional in the art to formulate proteases into a granule and/or to combined a protease with a plant-based animal feed including vitamins, starch, mineral, amino acids, etc.  
 As such, Step 2B is answered in the negative and the claims are directed towards a judicial exception.   
The claims are directed towards ineligible subject matter for the reasons stated.

Response to arguments
Applicant argues:
Svendsen et al. disclose the pharmaceutical use of the proteases for the treatment of digestive disorders, pancreatic exocrine insufficiency, pancreatitis, cystic fibrosis, diabetes type I, and diabetes type II. Svendsen et al. do not teach or suggest the use of protease in animal feed. ' Moreover, there are more than four million known proteases, the cited art does not teach or  suggest that the claimed proteases perform significantly better in vivo.

Svendsen et al. is no longer directly relied upon.  Caine et al. teach treatment of animal feed with a subtilisin protease. Applicant has provided no evidence and it is unlikely that there are four million known subtilisin proteases.  Regardless, Weber et al. directly teach that proteases having at least 95% identity to SEQ ID NO: 1 and 2 are appropriate for use in connection with animal feeds such that selection is made from the small number of subtilisin proteases taught in the prior art to be particularly useful for animal feed applications.

	Applicant argues:
	The present application includes in vivo data which demonstrates that the proteases of SEQ ID Nos: 1 and 2 are effective in improving the feed conversion ratio of broilers fed diets. In particular, Example 11 demonstrates that SEQ ID Nos: 1, 2 and 3 (a variant of SEQ ID NO: 2) increased the apparent jejunal nitrogen digestibility compared to the benchmark (Cibenza, a commercially available protease). Furthermore, Example 17 shows that SEQ ID Nos: 1 and 2 improve the feed conversion ratio of broilers fed diets. These results are not predicted by the prior art and therefore are surprising and unexpected.

	The burden is on applicant to establish that results are unexpected and significant.  MPEP 716.02(b).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); MPEP 716.02(b).  “An affidavit or declaration under 37 CFR 1.132 [or data from the specification] must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP 716.02(e).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c)(II).  “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’" MPEP 716.02(d).
	No comparison is made to the closest prior art witch includes Caine et al. including a description that “Average daily gain was increased (P<0.05) during the first 7 days post-weaning period in three-weeks-old piglets fed the corn protease-treated soybean meal diet.” Caine et al., page 182. Further, claim 45 recites a generic animal, a generic protein source and has no limitations regarding the quantities of components recited which cannot be considered to be commensurate is scope to Example 17 of the specification that is limited to chickens and animal feed with a specific composition.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., one of the other cited references (Outtrup et al., Benie et al., Rasmussen et al., O'Connell et al., and Becker et al.) teach or suggest that the proteases of SEQ ID Nos: 1 and 2 are effective in vivo in improving the feed conversion ratio of broilers fed diets) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  There is not recitation of broilers (or chickens) in any of the claims nor any claims limited to “improving the feed conversion ratio” and relative to what such feed conversion ratio is “improved.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652